El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
El recurrente en este recurso gubernativo, Cipriano Man-rique, presentó al Eegistrador de la Propiedad de Caguas para su anotación en el Eegistro de Contratos Agrícolas una escritura de refacción agrícola con garantía de plantaciones de cañas de la que aparece que esas plantaciones habían sido dadas en garantía anteriormente a otra persona. También presentó con dicha escritura la otra en que consta la garan-tía anterior.
El registrador recurrido con vista de esos documentos negó la anotación fundándose en que el gravamen preferente de dichas plantaciones a favor de otra persona es incompatible y contradictorio con la garantía expresada en el docu-mento cuya anotación se le pide.
La escritura en que consta la garantía anterior no tiene constancia de haber sido anotada en el registro y.ni el recu-rrente ni el registrador exponen que esté anotado por lo que *767entendemos que la cuestión que surge de la negativa del re-gistrador es que por el mero liecho de constar afectas las plantaciones gravadas a otra garantía anterior no se puede liacer la anotación del contrato posterior, aunque no esté ano-tado el anterior.
La Ley No. 37 de 1910 sobre contratos de refacción agrí-cola y molienda de cañas creó el Registro de Contratos Agrí-colas que encomendó a los registradores de la propiedad, ley que en algunas de sus disposiciones fué enmendada por la número 59 del año 1911. Dispone esa ley en su sección 4 que el crédito de refacción agrícola, desde la fecha de su pre-sentación en el registro, tendrá preferencia a todos los cré-ditos posteriores de cualquiera naturaleza (según la edición inglesa de la ley) excepción becba de los créditos por con-tribuciones.; y la sección 14 que contra un título anotado, con arreglo a esta ley, no podrá prevalecer ningún título o documento no anotado o inscrito anteriormente, así como que a las anotaciones y notas marginales en el registro de con-tratos agrícolas serán aplicables los preceptos de la Ley Hi-potecaria, en cuanto no se oponga a esta ley.
De acuerdo con esos preceptos no vemos por qué no pueda anotarse un gravamen sobre plantaciones de cañas por el hecho de haber sido dadas antes en garantía a otra persona, esté o no anotada la garantía constituida en primer término, porque incompatibles son diversas hipotecas sobre la misma finca y, sin embargo, pueden inscribirse aunque subordinada la posterior a la anterior inscrita. De igual modo pueden anotarse diversos. gravámenes sobre las mismas plantacio-nes de cañas subordinado el posterior al anteriormente ano-tado por el carácter preferente que a su anotación reconoce la ley; y si no ha sido anotada, como parece ser el caso actual, haciendo mención de la garantía anterior en la ano-tación por resultar así de los documentos presentados.
La nota recurrida debe ser revocada.

Revocada, ía nota recurrida.

*768Jueces concurrentes: Sres. Asociados Wolf, del Toro, y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.